  Case 1:19-cv-01801-CFC Document 3 Filed 10/16/19 Page 1 of 4 PageID #: 19




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

 JORDAN ROSENBLATT, Individually and              )
 On Behalf of All Others Similarly Situated,      )
                                                  )
                       Plaintiff,                 )   Case No. 1:19-cv-01801-CFC
                                                  )
        v.                                        )
                                                  )
 CHARDAN HEALTHCARE ACQUISITION                   )
 CORP., GBOLA AMUSA, JONAS                        )
 GROSSMAN, GEORGE KAUFMAN,                        )
 MICHAEL RICE, RICHARD GIROUX,                    )
 MATTHEW ROSSEN, and ERIC                         )
 KUSSELUK,                                        )
                                                  )
                       Defendants.                )

               STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

       WHEREAS, on September 25, 2019, plaintiff Jordan Rosenblatt (“Plaintiff”) filed a

Complaint for Violation of the Securities Exchange Act of 1934 (the “Complaint”) in the above-

captioned action (the “Action”) against Chardan Healthcare Acquisition Corp. (“Chardan”), Gbola

Amusa, Jonas Grossman, George Kaufman, Michael Rice, Richard Giroux, Matthew Rossen, and

Eric Kusseluk (collectively, “Defendants”);

       WHEREAS, the Complaint alleged violations of the Securities Exchange Act of 1934 in

connection with the preliminary proxy statement filed by Chardan with the United States Securities

and Exchange Commission (“SEC”) on September 13, 2019 (the “Preliminary Proxy Statement”)

in connection with the proposed merger of BiomX Ltd. and CHAC Merger Sub Ltd. (the

“Transaction”);

       WHEREAS, following discussions between the parties, on October 16, 2019, Chardan filed

a supplemental disclosure with the SEC that included additional information relating to the

Transaction that mooted Plaintiff’s claims (the “Mooted Claims”);
  Case 1:19-cv-01801-CFC Document 3 Filed 10/16/19 Page 2 of 4 PageID #: 20




       WHEREAS, Plaintiff’s counsel intend to assert a claim for mootness fees and expenses in

connection with the Mooted Claims, and to seek Court intervention, only if the parties cannot

resolve any dispute concerning such issue;

       WHEREAS, Defendants in the Action reserve all rights, arguments, and defenses,

including the right to oppose any application for fees and expenses made by Plaintiff’s counsel;

       WHEREAS, no class has been certified in the Action; and

       WHEREAS, Defendants have denied and continue to deny any wrongdoing and contend

that no claim asserted in the Action is or was ever meritorious;

       NOW, THEREFORE, upon consent of the parties and subject to the approval of the Court:

       IT IS HEREBY ORDERED that:

       1.      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all claims asserted in

the Action are dismissed, with prejudice as to Plaintiff only. All claims on behalf of the putative

class are dismissed without prejudice.

       2.      Notice of this dismissal is not required because the dismissal is with prejudice as to

Plaintiff only, and not on behalf of a putative class; no class has been certified in the Action; and

any future putative class will not be bound by any agreement among the parties.

       3.      The Court retains jurisdiction of the Action solely for the purpose of adjudicating

an application by Plaintiff’s counsel for mootness fees and expenses, if filed.

       4.      This Order is entered without prejudice to any right, position, claim, or defense any

party may assert with respect to any application by Plaintiff’s counsel for mootness fees and

expenses, which includes Defendants’ right to oppose such application.




                                                 2
  Case 1:19-cv-01801-CFC Document 3 Filed 10/16/19 Page 3 of 4 PageID #: 21




       5.      To the extent that the parties are unable to reach an agreement concerning any

application by Plaintiff’s counsel for mootness fees and expenses, they may contact the Court

regarding a schedule and hearing to present such application to the Court.

       6.      Upon completion of briefing, the parties shall promptly contact the Court to

schedule argument regarding Plaintiff’s Fee Application at a time convenient for the Court.

       7.      If the parties reach an agreement concerning any application by Plaintiff’s counsel

for mootness fees and expenses, they shall notify the Court. Upon such notification, the Court will

close the Action.

       IT IS SO ORDERED this _____ day of ________________, 2019.



                              _____________________________________________
                              HON. COLM F. CONNOLLY
                              UNITED STATES DISTRICT JUDGE




       Dated: October 16, 2019                      RIGRODSKY & LONG, P.A.

                                            By: /s/ Gina M. Serra
                                                Seth D. Rigrodsky (#3147)
                                                Gina M. Serra (#5387)
       OF COUNSEL:                              300 Delaware Avenue, Suite 1220
                                                Wilmington, DE 19801
       RM LAW, P.C.                             (302) 295-5310
       Richard A. Maniskas                      sdr@rl-legal.com
       1055 Westlakes Drive, Suite 300          gms@rl-legal.com
       Berwyn, PA 19312
       (484) 324-6800                               Attorneys for Plaintiff Jordan
       rmaniskas@rmclasslaw.com                     Rosenblatt




                                                3
Case 1:19-cv-01801-CFC Document 3 Filed 10/16/19 Page 4 of 4 PageID #: 22




   Dated: October 16, 2019              KIRKLAND & ELLIS LLP

                                By: /s/ Stefan Atkinson
                                    Stefan Atkinson, P.C.
                                    601 Lexington Avenue
                                    New York, NY 10022
                                    (212) 446-4803
                                    stefan.atkinson@kirkland.com

                                        Attorneys for Defendants Chardan
                                        Healthcare Acquisition Corp., Gbola
                                        Amusa, Jonas Grossman, George
                                        Kaufman, Michael Rice, Richard
                                        Giroux, Matthew Rossen, and Eric
                                        Kusseluk




                                    4
